     Case 8:19-cv-00847-CJC-DFM Document 57 Filed 06/26/20 Page 1 of 9 Page ID #:907




 1    John van Loben Sels (SBN 201354)
      jvanlobensels@fishiplaw.com
 2    Jennifer Shih (SBN 276225)
      jshih@fishiplaw.comIs
 3    FISH IP LAW, LLP
      2603 Main Street, Suite 1000
 4    Irvine, California 92614
      Telephone: (949) 943-8300
 5    Facsimile: (949) 943-8358
 6    Attorneys for Defendant
 7 Mathew K. Higbee, Esq., SBN 241380
   Ryan E. Carreon, Esq., SBN 311668
 8 HIGBEE & ASSOCIATES
   1504 Brookhollow Dr., Suite 112
 9 Santa Ana, CA 92705
   (714) 617-8336
10 (714) 597-6559 facsimile
   Email: mhigbee@higbeeassociates.com
11
   Attorney for Plaintiff,
12 DENNIS FUGNETTI
13
14                       UNITED STATES DISTRICT COURT
15                      CENTRAL DISTRICT OF CALIFORNIA
16    DENNIS FUGNETTI,                       Case No.: 8:19-cv-00847-CJC (DFMx)
17                         Plaintiff,
      v.
18
      BIRD B GONE, INC.; and DOES 1-10,      JOINT STATUS REPORT
19    inclusive,
20                         Defendant
21
22
23
24
25
26
27
28


                                 JOINT STATUS REPORT
     Case 8:19-cv-00847-CJC-DFM Document 57 Filed 06/26/20 Page 2 of 9 Page ID #:908




1            Pursuant to the Court’s June 12, 2020 Order Directing Parties to Submit a
2     Joint Status Report concerning possible substitution of a party, ECF 56, the
3     parties jointly submit the following status report.
4     Plaintiff’s Position
5            Defendant’s portion of this Joint Status Report makes a number of
6     unfounded allegations concerning the circumstances preceding the parties’ meet
7     and confer efforts. Plaintiff’s counsel will address these below, but will first
8     address the items ordered by the Court to be contained in this Joint Status Report.
9            Although Dennis Fugnetti individually owned 100% all of the copyrights to
10    his photographs, including the Flying Pigeon Image at issue, Mr. Fugnetti had, at
11    various times, included his daughter Katie Fugnetti in the operation of his
12    photography and design business. As such, since the inception of this case, Katie
13    Fugnetti had assisted Dennis Fugnetti with various matters related to the litigation,
14    has been part of the attorney-client relationship, and was authorized to make
15    litigation decisions on behalf of Dennis Fugnetti.
16           Upon learning of Dennis Fugnetti’s untimely passing, Plaintiff’s counsel has
17    continued to work with Katie Fugnetti on matters relating to the litigation including
18    determining where Dennis Fugnetti’s rights to the Flying Pigeon Image in what
19    capacity the case would move forward with a new plaintiff.
20           On May 26, 2020 Defendant noted on the record the passing of Dennis
21    Fugnetti triggering a 90-day window in which a new plaintiff is to be substituted1.
22
23    1
       Federal Rules of Civil Procedure 25(a)(1) requires that a substitution be made no
24    later than 90 days after either party files a suggestion of death on the record. See
      Kasting v. Am. Family Mut. Ins. Co., 196 F.R.D. 595, 599 (D. Kan. 2000)(“Rule
25
      25 does not prohibit a party defendant from filing a suggestion of death ... the rule
26    is silent as to who is permitted to file a suggestion of death. ... In practice, it is not
27    unusual for a defendant to suggest death upon the record to impose upon the
      plaintiff's side the obligation to move for the substitution of a party, as a tactical
28    maneuver of an adversary premised upon expediting the action or getting it

                                             1
                                    JOINT STATUS REPORT
     Case 8:19-cv-00847-CJC-DFM Document 57 Filed 06/26/20 Page 3 of 9 Page ID #:909




1      Plaintiff’s counsel continued to litigate the case under the direction of Katie
2     Fugnetti while determining what steps needed to be taken to substitute in a new
3     plaintiff. On the afternoon of Friday, June 12, 2020 the Court issued a Minute
4     Order (Dkt. #56) stating as follows:
5            Defendant and counsel for Plaintiff are hereby DIRECTED to meet and
             confer and submit a joint status report to the Court addressing (1) their
6            efforts to identify the proper party for substitution, if any, and (2) whether
             and when each party intends to file a motion for substitution.
7
             Plaintiff’s counsel’s understanding of the purpose of the court ordered meet
8
      and confer was for the parties to preliminarily discuss Plaintiff’s plan for a
9
      substitution. Plaintiff’s counsel anticipated that additional dialogue would take
10
      place, including a substantive meet and confer pursuant to Local Rule 7-3 in
11
      advance of the filing of any motion to substitute.
12
             On Monday, June 15, 2020, Plaintiff’s counsel reached out to Defendant’s
13
      counsel to set a meet and confer call. Approximately 30 minutes later, Defendant’s
14
      counsel responded and demanded that Plaintiff’s counsel produce:
15
         •   All evidence that serves as the basis for your belief that Mrs. Fugnetti
16           [Dennis’ wife] (or other third person) succeeded to the ownership of the
             lawsuit, specifically any will or trust document which might bear on this
17           issue;
18       •   All documents relating to Mr. Fugnetti's probate or other estate proceedings.
19           Plaintiff’s counsel responded that he would “provide the appropriate
20    documentation related to the substitution in due course.” At the time of the
21    response, Plaintiff’s counsel had not spoken with his client and thus was not
22    authorized to commit to disclosing the documents requested by Defendant’s
23    counsel, nor had a decision been reached by the client in terms of who or what
24    would be substituted in as the new plaintiff.
25           Due to a preplanned vacation by Plaintiff’s counsel, the parties agreed to
26
27    dismissed.”). Defendant filed such a notice on May 26, 2020. Dkt. #54. Assuming
28    such notice is procedurally valid, Plaintiff has until August 24, 2020 to file its
      motion for substitution.
                                               2
                                  JOINT STATUS REPORT
     Case 8:19-cv-00847-CJC-DFM Document 57 Filed 06/26/20 Page 4 of 9 Page ID #:910




1     confer on June 24, 2020 at 10 a.m. On June 16, 2020, Plaintiff’s counsel once again
2     stated that the documents relevant to the substitution would be provided to
3     Defendant’s counsel in due course, although he stated that he did not anticipate
4     that the specific documents requested would be produced in advance of the
5     telephonic meet and confer.
6             After eight days of silence from Defendant’s counsel, less than one hour
7     before the meet and confer was set to take place, Defendant’s counsel emailed
8     Plaintiff’s counsel accusing him of violating the spirit and letter of the Court’s
9     Minute Order and threatening to “bring the matter to the Court’s attention.”
10            In response, Plaintiff’s counsel stated that he still planned on participating
11    in the telephonic meet and confer and hoped and expected that Defendant’s counsel
12    would do the same. He also stated that he had hoped to explain in detail during the
13    meet and confer call Plaintiff’s plan for the substitution, which would involve
14    forming a trust entity and transferring the rights to the Flying Pigeon Image with
15    the trust being the new plaintiff. Plaintiff’s counsel also stated that the documents
16    regarding the rights transfer and trust instrument had not been finalized and
17    therefore he was not able to produce the documents prior to the meet and confer
18    call.
19            A full copy of the written correspondence between counsel is attached hereto
20    as Exhibit A.
21            On the call with Defendant’s counsel, Plaintiff’s counsel stated that his client
22    had determined that Dennis Fugnetti’s wife, Alana, had inherited all rights to the
23    Flying Pigeon Image and that Plaintiff’s counsel was in the process of verifying
24    that this was correct and determining the status of the estate so that the proper
25    transfer paperwork and trust instrument could be created. Plaintiff’s counsel also
26    stated on the call that these documents had not yet been finalized but would likely
27    be finalized in the next week or two and would be provided to Defendant’s counsel
28    once they were completed. Plaintiff’s counsel also stated that at the time of his

                                             3
                                    JOINT STATUS REPORT
     Case 8:19-cv-00847-CJC-DFM Document 57 Filed 06/26/20 Page 5 of 9 Page ID #:911




1     original June 16 email he had not spoken to his client and thus could not to commit
2     to disclosing the documents requested. He also relayed his client’s concern that
3     documents related to Dennis Fugnetti’s estate were private and sensitive and
4     therefore the client was reluctant to disclose them at this time. He also stated that
5     he would ensure that sufficient documentation related to ownership of the Flying
6     Pigeon Image would be presented so that Defendant could make a determination
7     of whether to oppose the substitution.
8           Additionally, the parties discussed Defendant’s counsel’s concern that a
9     trust entity would be improper to substitute in given the Counterclaim that had been
10    asserted by Defendant. Plaintiff’s counsel stated that nothing would have prevented
11    Mr. Fugnetti in life from forming a corporation, LLC, or trust and transferring in
12    the rights if he had wanted to do so, and that the proper plaintiff would necessarily
13    be who or whatever owned the legal rights to the Flying Pigeon Image since the
14    claim for infringement and Counterclaim for breach of implied license were tied
15    to the underlying ownership of the rights at issue.
16          It is inaccurate for Defendant to claim that Plaintiff’s counsel “refused” to
17    provide the transfer and trust documents. Plaintiff’s counsel stated multiple times,
18    including in his June 24 email, that such document had not yet been finalized and
19    that he would produce them once they were. Plaintiff’s counsel’s client is still in
20    the process of determining the formalities of the trust, including whether additional
21    photography assets might be transferred into the trust in addition to the Flying
22    Pigeon Image, prior to finalizing the trust instrument and transfer paperwork.
23          Furthermore, as Plaintiff’s counsel stated numerous times in writing and on
24    the meet and confer call, appropriate documents related to the substitution,
25    including documents related to the trust and transfer of rights, will be provided to
26    Defendant’s counsel once the documents are completed. Additionally, Plaintiff’s
27    counsel anticipates meeting and conferring with Defendant’s counsel pursuant to
28    Local Rule 7-3 in advance of any motion to substitute. Plaintiff’s counsel

                                           4
                                  JOINT STATUS REPORT
     Case 8:19-cv-00847-CJC-DFM Document 57 Filed 06/26/20 Page 6 of 9 Page ID #:912




1     anticipates that it will not initiate the meet and confer until all documents related
2     to the substitution are finalized, and also anticipates that the full slate of documents
3     will be provided at that time so that Defendant can determine whether it will oppose
4     the motion.
5           At this time, Plaintiff’s counsel anticipates that the motion to substitute will
6     be filed in the next three weeks or so after the trust instrument and transfer
7     paperwork are finalized. Plaintiff’s counsel also anticipates providing all relevant
8     documents on which the motion to substitute will be based to Defendant’s counsel
9     prior to the Local Rule 7-3 meet and confer.
10    Defendant’s Position
11          This status report is the first time that Plaintiff’s counsel has identified Mr.
12    Fugnetti’s daughter, Katie Fugnetti, as being “authorized” to make litigation
13    decisions on behalf of Mr. Fugnetti. Plaintiff’s counsel made no mention of this
14    fact during the parties’ meet and confer call or in his written correspondence. On
15    June 9, 2020, Plaintiff’s counsel without explanation produced a verification page
16    for Plaintiff’s interrogatory responses signed on February 5, 2020. In fact, the
17    only person Plaintiff’s counsel mentioned on the parties call was Mrs. Fugnetti,
18    who counsel claimed “inherited everything.”
19          On June 17, 2020, prior to the parties’ meet and confer call on June 24,
20    2020, Defendant’s counsel requested the production of certain documents from
21    Plaintiff’s counsel so that Defendant’s counsel could prepare for the conference
22    and evaluate any planned substitution. Specifically, Defendant’s counsel sought
23    the following documents:
24       • All evidence that serves as the basis for [counsel’s] belief that Mrs.
25          Fugnetti (or other third person) succeeded to the ownership of the lawsuit,
26          specifically any will or trust document which might bear on this issue; and
27       • All documents relating to Mr. Fugnetti's probate or other estate
28          proceedings.

                                            5
                                   JOINT STATUS REPORT
     Case 8:19-cv-00847-CJC-DFM Document 57 Filed 06/26/20 Page 7 of 9 Page ID #:913




1           See Exhibit B.
2           Notwithstanding multiple written requests, Plaintiff’s counsel refused to
3     produce documents or other evidence related to his plan to substitute a third party
4     in place of Mr. Fugnetti. Plaintiff’s counsel responded that such documents
5     would be produced in “due course.” On the day of the meet and confer,
6     Plaintiff’s counsel responded to Defendant’s reiterated request for documents by
7     stating that he was “in the process of forming a trust which will be substituted in
8     as the new plaintiff.”
9           During the meet and confer call, Plaintiff’s counsel described what
10    happened legally following Mr. Fugnetti’s death as “the wife inherited
11    everything.” When asked how it was that Mrs. Fugentti inherited everything,
12    Plaintiff’s counsel stated that it happened “because Mr. Fugentti died”. However,
13    Plaintiff’s counsel refused to provide a copy of Mr. Fugnetti’s will, trust, or other
14    document which would prove Mrs. Fugnetti’s inheritance, and he refused to state
15    whether a will had been probated, though Plaintiff’s counsel acknowledged that
16    such documents exist. Plaintiff’s counsel did not know whether or when Mr.
17    Fugnetti’s will was probated. During the meet and confer call, Plaintiff’s counsel
18    never mentioned Mr. Fugnetti’s daughter Katie Fugnetti at all.
19          Next, Plaintiff’s counsel described his plan to substitute out Mr. Fugnetti
20    as plaintiff by creating a trust to hold Mr. Fugnetti’s affirmative rights in the case.
21    However, Plaintiff’s counsel was unable or unwilling to share the new trust
22    documents with Defendant’s counsel. Plaintiff’s counsel was also unable or
23    unwilling to inform Defendant whether this new trust would hold other assets.
24    The net result of counsel’s plan is to bring a motion (at some point in the next
25    two weeks) seeking to substitute a newly created asset-free trust as the new
26    plaintiff and counterclaim defendant.
27          This approach is problematic for a number of reasons, not the least of
28    which being that Defendant’s counsel has not seen the trust or any evidence

                                            6
                                   JOINT STATUS REPORT
     Case 8:19-cv-00847-CJC-DFM Document 57 Filed 06/26/20 Page 8 of 9 Page ID #:914




1     concerning how the trust gained control of Mr. Fugnetti’s claim in the lawsuit.
2     Moreover, it is not clear on what basis Plaintiff’s counsel would replace a real
3     person with assets for an otherwise empty trust that will have no means to satisfy
4     an adverse judgment if Defendant prevails. Plaintiff’s counsel took the position
5     during the meet and confer discussion that such a transfer is one that Mr. Fugnetti
6     could have accomplished himself in life had he chosen to do so. Respectfully, he
7     could not have absolved himself of potential counterclaim liability in such a way
8     after the lawsuit was filed had Mr. Fugnetti himself attempted to do so, and
9     Plaintiff’s counsel should not be permitted to do so now.
10          As a result of the foregoing, the purpose of the meet and confer process
11    was frustrated by Plaintiff’s counsel’s refusal to provide even the most basic
12    documents to evaluate his planned substitution. Moreover, Defendant is now
13    unable to identify or agree upon the proper party for substitution, if any. Thus, as
14    of today, Defendant does not intend to bring a motion to substitute a party for Mr.
15    Fugnetti, but may do so if it receives evidence that Mrs. Fugnetti succeeded to all
16    of Mr. Fugnetti’s rights and responsibilities in this case.
17
18    Dated: June 26, 2020             FISH IP LAW, LLP
19
20                                       /s/ John van Loben Sels
                                         John van Loben Sels
21                                       Attorneys for Defendant, BIRD-B-GONE, INC.

22
23
      DATED: June 26, 20               HIGBEE & ASSOCIATES
24
                                       /s/ Ryan E. Carreon
25                                     Ryan E. Carreon, Esq.
                                       Cal. Bar No. 311668
26                                     HIGBEE & ASSOCIATES
                                       1504 Brookhollow Dr., Ste 112
27                                     Santa Ana, CA 92705
                                       (714) 617-8336
28

                                            7
                                   JOINT STATUS REPORT
     Case 8:19-cv-00847-CJC-DFM Document 57 Filed 06/26/20 Page 9 of 9 Page ID #:915




1                             CERTIFICATE OF SERVICE
2
3           I hereby certify that a true and correct copy of the above and foregoing
4     document was served on all counsel of record via the Court’s CM/ECF system on
5     June 26, 2020.
6
7                                      Respectfully submitted,
8                                      FISH IP LAW, LLP
9
10    Dated: June 26, 2020             /s/ John van Loben Sels
                                       John van Loben Sels
11                                     Attorneys for Defendant, BIRD-B-GONE, INC
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                          1
                                CERTIFICATE OF SERVICE
